—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered July 13, 1998, convicting defendant, after a jury trial, of grand larceny in the third degree and criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). Defendant’s three felony convictions were theft-related and thus were particularly relevant to credibility, and the court was under no obligation to preclude the People from referring to these convictions by name. Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Buckley, JJ.